MR. JUSTICE SANNER
delivered the opinion of the court.
In September, 1914, there was laid before the board of [1] county commissioners of Carbon county the assessment-roll for that year footed to show property within the county of an assessed valuation of $8,015,072; whereupon, pursuant to the provisions of section 2975 of the Revised Codes, the board made and caused to be spread upon its minutes a formal order declaring Carbon county to be a county of the fifth class. In virtue of this classification, if properly made, there came into existence the office of county auditor for said county, and one F. A. Hauswald was at the general election held in November, 1914, duly elected to such office. A certificate of election was issued to him, he qualified as required by law, and at all times after the first Monday of January, 1915, sought to perform, and held himself in readiness to perform, the duties of that office. Meanwhile, and at its regular meeting in December, 1914, the board appointed one G. L. Finley to cheek the assessment-roll for 1914 and report to the board “what the aggregate assessment of said county was,” and he, on December 23, 1914, presented his report to the effect that after making certain corrections for supposed errors, supposed double assessments, and certain deductions made by the board itself after December 1, 1914, there remained $7,862,870 “total valuation from which taxes are collectible.” On December 30, 1914, this report was “approved and ordered filed,” whereupon the board made and caused to be spread upon its minutes a resolution declaring rescinded the order of September advancing the county of Carbon to the fifth class, because made “under a misapprehension of the facts” due to “errors and double assessments, clerical errors, and other mistakes.” In consequence of this action the board declined to recognize Hauswald as county auditor and refused to pay his salary, and he brought this proceeding in mandamus to compel the board to order and sign warrants to him therefor.
*508The cause was submitted for decision upon an agreed statement of facts, which involved the concession that the resolution of December 30 is nugatory, and the classification made in September must stand, if the assessment-roll as then exhibited, but properly corrected and footed, disclosed an assessed valuation greater than $8,000,000. As evidence pertinent to such corrections, the statement of facts presented two documents: Exhibit “A,” containing such entries on the assessment-roll as the commissioners claim were duplications counted in the total; and Exhibit “B,” containing such entries on the assessment-roll as were omitted hy the assessor in footing the same because he deemed them duplications. Upon this data the trial court found that duplications to the amount of $23,100 were shown by Exhibit “A” which ought to be deducted from the total; that unjustified omissions to the amount of $8,225 were shown by Exhibit-“B” which ought to be added to the total; and that the true assessed valuation, as shown by the assessment-roll in September, 1914, when the order of classification was made, was $8,000,197. Upon these findings judgment was entered declaring Carbon county to be a fifth class county, and commanding that Hauswald be paid as county auditor. From this the commissioners appealed, presenting the naked question whether the findings and judgment are warranted by the evidence.
The cause was determined by the district court wholly upon [2] the evidence furnished by Exhibits “A” and “B”; and as this evidence is purely documentary, this court may determine its value without advantage or disadvantage over the learned trial judge. With regard to the effect of Exhibit “A” the contention is .twofold: By the respondent, that the court was without authority to make any deductions on account of double assessments supposedly shown thereby; by the appellants, that further deductions amounting to $5,030.70 should have been made. We shall assume, without deciding, that the court had the power to make any deductions for double assessments clearly commanded by the evidence; but, so assuming, *509we question whether any of the deductions made were thus commanded. As we view the exhibit, not more that $8,590 of the items shown by it and excluded by the court even seem to be cases of this character; while the evidence as to the remainder is colorless and equivocal or suggests a different conclusion. So, too, a most liberal view of the items which the appellants claim should have been excluded could not justify the exclusion of more/than $3,435.70, and this with very doubtful propriety. Subtracting these amounts from the total of $8,015,072, as apparent from the roll in September, 1914, we still have a valuation of $8,003,047.30, which result renders any inquiry into the propriety of the court’s additions pursuant to Exhibit “B” wholly unnecessary.
In our opinion, the final judgment as rendered by the district court was correct, and is therefore affirmed.

Affirmed.

Mr. Chief Justice Brantly and Mr. Justice Holloway concur.